     Case 2:21-cv-00765-KJM-JDP Document 14 Filed 07/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Derrick L. Sims, JR.,                                No. 2:21-cv-00765-KJM-JDP
12                            Plaintiff,                  ORDER
13           v.
14
     Hillcrest Davidson & Associates, et al.,
15
                              Defendants.
16

17          Plaintiff Derrick Sims brings this action against defendants Hillcrest Davidson &

18   Associates and Experian Information Solutions, Inc. Compl., ECF No. 1. Sims and Hillcrest

19   reached a settlement in this action. Not. of Settlement, ECF No. 8. Dispositional papers where

20   due July 8, 2021. Mot. at 1, ECF No. 12; See E.D. Cal. L.R. 160(b). On June 17, 2021, plaintiff

21   moved for a 45-day extension because the agreement “has not been consummated.” Mot. at 2.

22   The motion is unopposed. The court grants the motion for good cause shown. Dispositional

23   documents are due August 21, 2021.

24          This order resolves ECF No. 12.

25          IT IS SO ORDERED.

26   DATED: July 23, 2021.

27

28

                                                    1
